Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
	This Notice of Allowability is in response to applicant’s after-final amendments filed on November 10, 2021, under which claims 1-13 were pending and under consideration. 

Response to Arguments
	Applicant’s amendments have overcome the previous claim objections and claim rejections under § 112(b). Therefore, the previous claim objections and the previous § 112(b) rejections have been withdrawn.
	Applicant’s amendments, which incorporate the limitations of dependent claims 14-16, which were indicated as containing allowable subject matter, into the independent claims, have overcome the previous claim rejections under § 103. Therefore, the previous rejections have been withdrawn. 

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or fairly suggest the following limitations recited in claims 1, particularly in combination with the remaining limitations of the claim: 
the router in a certain ising device of the plurality of ising devices compares the received first address information and the previously specified second address information identifying the first ising device with each of the items of connection destination information, 
the router in the certain ising device supplies the update signal to one of the plurality of neuron circuits in the certain ising device when the received first address information and the previously specified second address information are included in one of the items of connection destination information, and 
the router in the certain ising device keeps the output signal of the one of the plurality of neuron circuits when the received first address information and the previously specified second address information are not included in the one of the items of connection destination information 

The prior art of record also does not each or fairly suggest the corresponding limitations of recited at the end of claims 6-7, particularly in combination with the remaining limitations of those claims.
The closest prior art is as follows. Zhu et al., “Introducing a Parallel Transit Evalaution Method into the Sequential Boltzmann Machine,” Electronics and Communications in Japan, Part 3, Vol. 81, No. 12, 1998 (previously made of record) teaches a hardware-implemented Boltzmann machine with a controller (CIC in FIG. 2) that directs the operations of the local neurons. This controller does not process address information in the manner recited above (e.g., “compares the received first address information and the previously specified second address information identifying the first ising device with each of the items of connection destination information”) and does not perform the recited actions based on the result of the address processing.
Carrillo et al., "Scalable Hierarchical Network-on-Chip Architecture for Spiking Neural Network Hardware Implementations," in IEEE Transactions on Parallel and Distributed Systems, vol. 24, no. 12, pp. 2451-2461, Dec. 2013, doi: 10.1109/TPDS.2012.289 (previously made of record) teaches routing in hardware-implemented neural networks, but does not teach “supplies the update signal to one of the plurality of neuron circuits in the certain ising device when the received first address information and the previously specified second address information are included in one of the items of connection destination information” and “keeps the output signal of the one of the plurality of neuron circuits when the received first address information and the previously specified second address information are not included in the one of the items of connection destination information” recited in claim 1 and the corresponding limitations in claims 6 and 7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAO DAVID HUANG whose telephone number is (571)270-1764. The examiner can normally be reached Monday - Friday 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang can be reached on (571) 270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Y.D.H./Examiner, Art Unit 2124                                                                                                                                                                                                        

/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124